DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/169,890, filed on 06/01/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on prior allowed case 15/169890 and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, requesting, by the data processing system, an authorization to proceed with the process of preparing the software module for execution on the data processing system from a trusted third party computer, wherein each critical point in the set of critical points represents a location within the software module where a specified action or event occurs when preparing the software module for execution prior to the execution of the software module; and responsive to the data processing system receiving the authorization to proceed with the process of preparing the software module for execution on the data processing system from the trusted third party computer, executing, by the data processing system, the software module.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498